      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  LIMA CHARLIE SIERRA, LLC,

                  Plaintiff,


   vs.                                                      Case No. 20-CV-1089-EFM-GEB

  TEXTRON AVIATION INC.,

                  Defendant.




                                MEMORANDUM AND ORDER

         Plaintiff Lima Charlie Sierra, LLC (“LCS”) asserts claims of negligence and bailment

against Defendant Textron Aviation, Inc. (“Textron”). LCS alleges that Textron damaged LCS’s

aircraft while the aircraft was at Textron’s service center for routine inspection and repair. Prior

to the alleged incidents of damage, the parties executed a Service Order Terms and Conditions

contract (“Terms and Conditions”), which contains a limited liability provision at issue in this case.

Pending before the Court is LCS’s Motion for a Determination of Enforceability of Contract Issue

(Doc. 23). LCS asks the Court to conclude that LCS’s claims are not barred by the limited liability

provision in the Terms and Conditions or the economic loss doctrine. As discussed in more detail

below, because LCS’s motion is not one prescribed by the Federal Rules of Civil Procedure, the

Court converts it to a motion for partial summary judgment under Rule 56 and grants the motion

in LCS’s favor.
      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 2 of 15




                              I.      Factual and Procedural Background1

       On October 24, 2019, LCS and Textron executed a proposal agreement regarding

maintenance, inspection, and repair of LCS’s plane, a 2007 Hawker Beechcraft Premier I aircraft.

On November 14, 2019, LCS brought the aircraft to Textron’s service center in Wichita, Kansas,

for maintenance as outlined in the proposal. When delivering the aircraft, LCS’s representative

signed an induction notification that included Textron’s Terms and Conditions. The Terms and

Conditions apply to all work performed upon the aircraft by Textron Aviation Service (“TAS”).2

The Terms and Conditions also contained the following clause:

       TAS LIMITED WARRANTY: Subject to the limitations stated below, TAS
       warrants parts and labor for six months. Customer’s sole remedy and the entire
       extent of TAS’s liability under this limited warranty shall be (i) re-perform the
       applicable labor if found defective by TAS in its sole discretion; and/or (ii) the
       repair and/or replacement of parts, at TAS’s Center’s option, in accordance with
       the terms of the Textron Aviation Parts and Distribution (TAPD) Spares Warranty.
       This limited warranty does not extend to manufacturer’s and vendor’s parts that are
       outside the TAPD Spares Warranty, including, without limitation, any defect
       existing in such parts. Such parts warranties, if any are supplied by the
       manufacturers and/or vendors of such parts. Customer waives all other warranties,
       express or implied, whether of merchantability, fitness for a particular purpose, or
       otherwise. The obligations of TAS in this limited warranty shall be the exclusive
       remedies for any breach of warranty. In addition, neither party shall be liable for
       any punitive or consequential damages that arise from this agreement, including
       any damages for diminished value, or loss of use or profits.

       LCS alleges Textron negligently damaged the aircraft in three separate instances while the

aircraft was at the service center. For the first instance, LCS alleges Textron damaged the aircraft’s

equipment bay door when the aircraft temporarily caught fire during an operational check. For the




       1
           The facts are taken from Plaintiff’s Memorandum in support of its motion and are undisputed.
       2
           The parties agree that TAS is another name for Defendant Textron.



                                                        -2-
       Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 3 of 15




second and third instances, LCS alleges Textron damaged a wing flap and a cabin floor structure

when Textron sanded in these areas.

         After learning of the instances, LCS’s representative informed Textron that the aircraft was

so devalued that LCS was no longer willing to accept the aircraft back. LCS subsequently filed

suit asserting claims for negligence and bailment for Textron’s alleged failure to safeguard LCS’s

aircraft while in its care, custody, and control. LCS alleges that it suffered damages which include

physical damage to the aircraft, diminished market value resulting from the damage history, and

other incidental and consequential items of damage. In its Answer, Textron asserted the defenses

that LCS’s claims are barred or limited by the limited warranty provision of the Terms and

Conditions and that LCS’s tort claims are barred by the economic loss doctrine.

          During the scheduling conference, LCS requested the opportunity to file an early motion

to address the legal question of enforceability of the limited warranty provision of the Terms and

Conditions. Textron consented to the motion, and the Court granted LCS’s request in its Phase I

Scheduling Order (Doc. 19).                LCS thus filed the pending Motion for Determination of

Enforceability of Contract Issue (Doc. 23).

                                              II.      Legal Standard

         LCS’s motion is a legal nullity in that it is not a motion authorized by the Federal Rules of

Civil Procedure. It is not a motion for judgment on the pleadings or a motion for summary

judgment. Instead, it is a motion for determination of a question of law.3 LCS asserts that the


         3
           See Cole-Layer-Trumble Co. v. Bd. of Cty. Comm’rs of Cherokee Cty., 1991 WL 74251, at *3 n.1 (D. Kan.
1991) (“The court notes that the Federal Rules of Civil Procedure do not provide for a ‘motion for determination of
questions of law.’ ”); see also Lebsack v. Rios, 2017 WL 5444568, at *1 n.1 (D. Colo. 2017) (“There is no procedural
rule providing for a ‘motion for determination of law’ . . . . Regardless of the label, both parties indicate that they are
hampered in their ability to consider settlement or otherwise to proceed with this case until the legal issues they pose
are resolved.”). Courts considering motions asking for a legal determination have compared the motions to motions
for summary judgment. See Humes v. Acuity, 2019 WL 4738003, at *2 (D. Nev. 2019) (“Neither party cites a Federal


                                                           -3-
       Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 4 of 15




motion is appropriate for the Court’s determination because “the issues of contract enforceability

presented are solely legal issues, based upon certain facts not in dispute.” Textron does not oppose

the motion, and furthermore, suggests the motion should be treated akin to a Rule 12 or Rule 56

motion, where the movant bears the burden of proof and persuasion, and “any inferences by the

Court must be drawn in favor of [Textron] as the party opposing the motion.”

         The Court agrees that the issues before the Court involve questions of law that may be

resolved based on the undisputed facts. The interpretation of an unambiguous contract is a

question of law for the Court.4 Additionally, the determination of whether the economic loss

doctrine applies to a set of facts is a question of law.5 Therefore, the Court will convert LCS’s

motion to a motion for partial summary judgment under Rule 56.

         Summary judgment is appropriate if the moving party demonstrates that there is no

genuine issue as to any material fact, and the movant is entitled to judgment as a matter of law.6

The Court views all evidence and reasonable inferences in the light most favorable to the party

opposing summary judgment.7 A fact is “material” when it is essential to the claim, and issues of

fact are “genuine” if the proffered evidence permits a reasonable jury to decide the issue in either

party’s favor.8



Rule of Civil Procedure in its brief . . . I might treat a ‘motion for determination of law’ accompanied by evidence as
a motion for partial summary judgment under Rule 56 . . . .”).
         4
          Doce Ltd. P’ship v. Sandridge Exp. and Prod., LLC, 2017 WL 1836977, at *3 (citing Duffin v. Patrick, 212
Kan. 772, 512 P.2d 442, 447-48 (1973)).
         5
             David v. Hett, 293 Kan. 679, 270 P.3d 1102, 1104 (2011).
         6
             Fed. R. Civ. P. 56(a).
         7
             LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).
         8
             Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).



                                                         -4-
      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 5 of 15




                                                  III.     Analysis

A.      The Enforceability of the Limited Warranty Provision to LCS’s Claims

        Textron asserts that Plaintiff’s claims are barred or limited by the language of the Terms

and Conditions. Specifically, Textron asserts that under the limited liability provision, Textron

granted LCS the exclusive remedy of a repair and replace warranty; LCS’s sole remedy was

provided by that warranty; and LCS cannot recover consequential damages, including “diminution

in value” or “loss of use” damages. LCS argues that the limited liability provision does not apply

to its claims because Textron did not expressly disclaim liability for its negligent acts.

        Under Kansas law,9 an agreement seeking to exempt a party from liability for its own

negligence is not favored and subject to strict construction.10 These agreements are not enforced

unless the protection from liability is expressed in clear and unequivocal terms.11 Here, LCS

argues that the limited liability provision in the Terms and Conditions does not address Textron’s

negligence, and therefore, does not bar LCS’s negligent claims.

        This Court addressed a similar contractual provision in Presbyterian Manors, Inc. v.

SimplexGrinnel, L.P.12 In that case, the parties entered into a services agreement in which the

defendant agreed to test the plaintiff’s fire sprinkler system.13 During the test, the defendant filled



        9
          A federal court sitting in diversity applies the forum state’s choice of law rules. See Moore v. Subaru of
Am., 891 F.2d 1445, 1448 (10th Cir.1989). Kansas law applies the law of the state where the contract is made. Dragon
v. Vanguard Indus., Inc., 277 Kan. 776, 89 P.3d 908, 914 (2004). Here, LCS’s representative signed the Terms and
Conditions in Wichita, Kansas—the location where the airplane was dropped off for inspection. Therefore, Kansas
law governs the parties’ arguments concerning the interpretation and application of the contract.
        10
             Elite Pros., Inc. v. Carrier Corp., 16 Kan. App. 2d 625, 827 P.2d 1195, 1203 (1992) (citation omitted).
        11
             Id. (quoting Cason v. Geis Irrigation Co., 211 Kan. 406, 507 P.2d 295, 299 (1973)).
        12
             2010 WL 11628522 (D. Kan. 2010).
        13
             Id. at *1.



                                                          -5-
      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 6 of 15




the plaintiff’s sprinkler system with water and subsequently failed to drain the system.14 The

services agreement limited the defendant’s liability as follows: “Customer agrees that Company

shall be exempt from liability for any loss, damage or injury arising directly or indirectly from

occurrences or the consequences therefrom, which the equipment or services was designed to

detect or avert.”15 The agreement also contained a limitation of damages provision stating: “IN

NO EVENT SHALL COMPANY BE LIABLE FOR ANY DAMAGES, LOSS, INJURY, OR

ANY OTHER CLAIMS ARISING FROM ANY SERVICING . . . OF THE COVERED

SYSTEMS(S) . . . COMPANY SHALL NOT BE LIABLE FOR INDIRECT, INCIDENTAL OR

CONSEQUENTIAL DAMAGES OF ANY KIND. . . .”16 The defendant argued that these

provisions barred the plaintiff’s negligence claim.17 But, the Court disagreed, stating: “[T]he

service agreement did not expressly disclaim liability for negligent workmanship by the defendant.

While defendant disclaimed liability for damages that the service and system were designed to

prevent or avert, i.e. fires, it did not clearly and unequivocally disclaim liability for its own

negligence.”18

       Textron argues that Presbyterian Manors is distinguishable from this case because in

another section of its opinion, the Court upheld the contractual provision limiting the plaintiff from

recovering consequential damages for claims other than express warranties.19 In addressing the



       14
            Id.
       15
            Id. at *5.
       16
            Id.
       17
            Id.
       18
            Id.
       19
            Id. at *3-*4.



                                                 -6-
      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 7 of 15




plaintiff’s breach of express warranty claim, the Court concluded that the limitation of damages

did not apply to that claim because the limitation was found in a different section of the agreement,

not the provision containing the express warranty.20 Textron argues that because the limitation of

damages provision in this case is found within the same provision as the exclusive remedy, the

limitation of damages precludes LCS’s claims.

       The Court is not persuaded by Textron’s argument. In Presbyterian Manors, the Court

specifically addressed the limitation of damages provision in regard to the plaintiff’s negligence

claim and found that it did not disclaim damages caused by negligent workmanship.21 Thus,

Presbyterian is persuasive authority that a limitation of damages provision does not apply to

negligence claims where the provision fails to address negligent acts of the defendant.

       Presbyterian Manors is also supported by additional Kansas case law.                 In Elite

Professionals v. Carrier Corp.,22 a trucking company sued the manufacturer of a truck

refrigeration unit in negligence after the unit failed and caused damages for meat spoilage.23 The

contract entered into by the parties contained express warranties for repair and replacement, and

within the same provision, a disclaimer of consequential damages.24 The court found that because

there was no direct disclaimer with regard to claims for negligence, the plaintiff could assert its

negligence claim.25 The Court stated: “Because like or comparable language is not within the



       20
            Id. at *4.
       21
            Id. at *5.
       22
            16 Kan. App. 2d 625, 827 P.2d 1195 (1992).
       23
            827 P.2d at 1197-98.
       24
            Id. at 1198.
       25
            Id. at 1203.



                                                         -7-
       Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 8 of 15




printed warranty and disclaimer, we conclude that the printed warranty and disclaimer does not,

as a matter of law, operate to preclude recovery by Elite on its asserted claim of negligence.”26

        Additionally, in Corral v. Rollins Protective Services Co.,27 the Kansas Supreme Court

upheld a liquidated damages provision for a negligence claim because the contract language

specifically disclaimed liability for negligence.28 The plaintiff in that case also brought a claim

for breach of implied warranty but the court refused to apply the liquidated damages provision to

it because the disclaimer did not mention breach of implied warranty.29

        Here, the language of the limited liability provision fails to address Textron’s negligence.

There is no clear and unequivocal waiver of negligence as required by Kansas law for the provision

to be enforceable against LCS. The Court makes this conclusion even in light of the limitation of

damages provision, which states that Textron will not be liable for consequential damages arising

from this agreement.30 As noted above, the Court was presented with an almost identical limitation

of damages provision in Presbyterian Manors and found that such provision did not bar the

plaintiff’s negligence claim because the provision did not clearly and unequivocally disclaim

liability for the plaintiff’s negligence. Accordingly, the Court concludes that the limited liability




        26
             Id.
        27
             240 Kan. 678, 732 P.2d 1260 (1987).
        28
             732 P.2d at 1265.
        29
             Id. at 1269.
        30
            Textron also argues that the language in the Terms and Conditions disclaiming liability for consequential
damages would apply to any claim brought by LCS—including those of negligence. But the case it cites in support
of this argument, Evolution, Inc. v. SunTrust Bank, 342 F. Supp. 2d 943 (D. Kan. 2004), involves a breach of contract
claim, not a negligence claim. Id. at 959-61. Thus, Evolution is inapplicable to this case.



                                                        -8-
       Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 9 of 15




provision of the Terms and Conditions does not bar Plaintiff’s claims. LCS’s motion for partial

summary judgment on this defense is granted.

B.       Economic Loss Doctrine

         Textron next asserts that LCS’s claims are barred by the economic loss doctrine.31 The

economic loss doctrine is “a judicially created doctrine that sets forth the circumstances under

which a tort action is prohibited if the only damages suffered are economic losses.”32 “In its

original form, the economic loss doctrine prohibited a commercial buyer of defective goods from

suing in negligence or strict liability when the only injury consisted of damages to the goods

themselves.”33 The rule was first recognized by the U.S. Supreme Court in East River S.S. Corp.

v. Transamerica Delavel, Inc.34 The East River court provided three justifications for the doctrine.

It stated that a claim may be better suited for contract and warranty law, rather than tort law, if: (1)

the losses are easily insured against; (2) restricting the parties to contractual remedies allows the

parties to allocate risk through the bargaining process; and (3) warranty damages are sufficient to

cover the injury and the imposition of tort law would expand the scope of liability beyond the

confines of the contract.35




         31
          Both parties refer to Kansas law when discussing the economic loss doctrine in their respective briefs. For
negligence cases, Kansas applies the law of the state where the wrong occurs, i.e., the place of injury. Dragon v.
Vanguard Indus., Inc., 89 P.3d at 914. Here, LCS’s alleged injury occurred in Kansas, where the aircraft was allegedly
damaged. Thus, the Court applies Kansas law to the bailment claim.
         32
              David, 270 P.3d at 1105 (quoting Indem. Ins. Co. v. Am. Aviation, 891 So. 2d 532, 536 (Fla. 2004)).
         33
              Rinehart v. Morton Bldgs., Inc., 297 Kan. 926, 305 P.3d 622, 627 (2013) (citation omitted).
         34
              476 U.S. 858 (1986).
         35
              Id. at 871-74.



                                                           -9-
      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 10 of 15




        Since the Supreme Court’s holding in East River, courts have extended the doctrine’s

application beyond the product liability arena to preserve the distinctions between contract and tort

law.36 Kansas courts initially took an expansive approach to the doctrine but that approach “has

slowed in recent years.”37 For example, the Kansas Court of Appeals initially held that the

economic loss doctrine should be applied to claims against contractors in residential construction

defect cases.38 But, the Kansas Supreme Court eventually overruled this holding.

        In David v. Hett,39 the Kansas Supreme Court held that the economic loss doctrine did not

bar a homeowner’s claims to recover economic damages caused by negligently performed

residential construction services.40 David observed the trend in other jurisdictions to limit the

application of the doctrine to situations where the injury complained of could not be traced back

to a tort duty arising independently of the contract.41 David also reasoned that applying the

doctrine in the residential construction context would not further the East River policy

justifications because (1) service contracts lack the warranty protections afforded goods under the

Kansas Uniform Commercial Code (“U.C.C.”); (2) residential construction contracts do not

usually involve only sophisticated parties with equal bargaining power; and (3) using the

consequences or damages, rather than the duty breached, as a litmus test for whether the doctrine




        36
             Freedom Transp., Inc. v. Navistar Int’l Corp., 2019 WL 4689604, at *23 (D. Kan. 2019).
        37
             Corvias Mil. Living, LLC v. Ventamatic, Ltd., 54 Kan. App. 2d 169, 397 P.3d 441, 446 (2017).
        38
           Prendiville v. Contemp. Homes, Inc., 32 Kan. App. 2d 435, 83 P.3d 1257, 1263 (2004), overruled by David,
270 P.3d at 1113.
        39
             293 Kan. 679, 270 P.3d 1102 (2011).
        40
             270 P.3d at 1115.
        41
             Id. at 1108-09.



                                                        -10-
     Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 11 of 15




applies may lead to unfair results.42 As to the last justification, the court explained that one

contractor may escape liability imposed on others simply because the contractor’s negligence is

discovered before it causes injury to a person or other property.43

       Two years later, in Rinehart v. Morton Buildings, Inc.,44 the Kansas Supreme Court held

that the economic loss doctrine did not bar the plaintiffs’ negligent misrepresentation claims in a

residential construction defect case.45          The plaintiffs based their claim on the defendant’s

statements that it would complete a pre-engineered building for the plaintiffs’ home and business

in a timely manner, that the building would accommodate the plaintiffs’ needs, and that the

building would meet or exceed industry standards.46 The Kansas Supreme Court determined that

the plaintiffs’ negligent misrepresentation claims were not barred by the economic loss doctrine

because the duty at issue arose separately from the contract by operation of law.47

       The Kansas courts have not addressed whether the economic loss doctrine applies to

negligence or bailment claims when two parties have contracted for aircraft repair services. LCS

argues that the Court should not apply the doctrine in this case because the Kansas courts have

noted that the doctrine is not well-suited to service contracts and because the duties underlying

LCS’s tort claims arise under operation of law and not under the contract. Textron, on the other

hand, argues that the Court must look to the East River policy justifications in determining whether



       42
            Id. at 1113-14.
       43
            Id. at 1114.
       44
            297 Kan. 926, 305 P.3d 622 (2013).
       45
            305 P.3d at 632.
       46
            Id. at 625.
       47
            Id. at 632-33.



                                                     -11-
     Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 12 of 15




the doctrine applies. Textron argues that LCS’s claims are better suited for contract law because

(1) LCS can easily insure the losses sought; (2) the risk was allocated between two sophisticated

parties in the Terms and Conditions; and (3) the warranty provided a repair and replace remedy.

       The Court is not fully convinced by Textron’s argument that the East River policy

considerations underlying the economic loss doctrine apply here. As noted by the Kansas Supreme

Court in David, the U.C.C. does not apply to contracts for services, and several other jurisdictions

have found that the economic loss doctrine is not well-suited for such contracts because they are

not subject to the U.C.C.48 Furthermore, the Terms and Conditions is a form contract that LCS

signed when it provided the airplane to Textron for inspection—not a contract in which the parties

negotiated its terms. And, Textron’s argument that the parties are sophisticated entities that

bargained for their risks applies both ways. Textron had the opportunity to limit its liability for

negligence in the Terms and Conditions but did not.

       Although the East River policy considerations do not necessarily support the application

of the doctrine, the Court’s analysis does not end there. In both David and Rinehart, the Kansas

Supreme Court also based its application of the doctrine on whether the plaintiffs’ claims sounded

in tort or contract.49 If the claim arose in tort, then the doctrine did not apply.50 In David, the

Kansas Supreme Court provided the following explanation for when a claim arises in tort or

contract:

       Whether a claim sounds in tort or contract is determined by the nature and substance
       of the facts alleged in the pleadings. A breach of contract claim is the failure to
       perform a duty arising from a contract, and a tort claim is the violation of duty

       48
            David, 270 P.3d at 1113-14.
       49
            Id. at 1114; Rinehart, 305 P.3d at 632-33.
       50
            See id.



                                                         -12-
     Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 13 of 15




       imposed by law, independent of the contract. But the fact that the parties have a
       contractual relationship does not necessarily control the inquiry because legal
       duties may arise even though the parties also have a contract, so that [w]here a
       contractual relationship exists between persons and at the same time a duty is
       imposed by or arises out of circumstances surrounding or attending the transaction,
       the breach of the duty is a tort.51

       This Court also addressed the issue briefly in Presbyterian Manors. While not expressly

mentioning the economic loss doctrine, the Court discussed when a party could bring a claim in

both contract and tort.52 The Court stated: “Under Kansas law, not all tort claims are barred by

the existence of a valid contract. When conduct could satisfy the elements of both a breach of

contract and an independent tort, [the] plaintiff may pursue both remedies unless the conduct is

permitted by the express provisions of the contract.”53 The plaintiff alleged that it suffered

damages because of the defendant’s negligent workmanship in failing to drain its pipes.54 The

Court concluded that the plaintiff properly alleged the elements of the negligence claim and that

the contract did not allow the defendant to fail to drain the pipes which eventually froze.55

Therefore, the plaintiff could pursue its negligence claim in addition to its breach of express

warranty claim.56

       Here, for its negligence claim, LCS alleges that Textron had a duty to use ordinary and

reasonable care in servicing the aircraft and that Textron breached this duty by allowing the aircraft




       51
            David, 270 P.3d at 1114 (internal quotation marks and citations omitted).
       52
            Presbyterian Manors, 2010 WL 11628522, at *5.
       53
            Id. (quoting Regal Ware, Inc. v. Vita Craft Corp., 653 F. Supp. 2d 1146, 1152 (D. Kan. 2006)).
       54
            Id. at *4.
       55
            Id. at *5.
       56
            Id.



                                                        -13-
      Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 14 of 15




to be damaged by fire and by sanding the right aft fuselage and cabin floor beyond limits. Like

Presbyterian Manors, the duty LCS asserts in its Complaint arises from Textron’s alleged

negligent workmanship and not the Terms and Conditions.                         Furthermore, the Terms and

Conditions does not expressly address or allow incidents of damage to the aircraft while at

Textron’s facility for inspection and repairs. Therefore, the Court concludes that Textron’s alleged

breach of duty arises in tort and the economic loss doctrine does not bar this claim.

        The Court turns next to LCS’s bailment claim. In Kansas, a bailment involves the “delivery

of personal property by one person to another in trust for a specific purpose, with a contract,

express or implied, that the trust shall be faithfully executed, and the property returned or duly

accounted for when the special purpose is accomplished, or kept until the bailor reclaims it.”57 A

bailee—the person who receives possession or custody of the property in the bailment—has a duty

to use “ordinary care and diligence in the safeguarding of the bailor’s property, and he is

answerable for loss or injury resulting form failure to exercise such care.”

        Here, LCS alleges that it bailed and entrusted its aircraft to Textron and that Textron had a

duty to use ordinary care and diligence in safeguarding the aircraft and to return it to LCS in as

good condition as when it arrived. Although Kansas courts have not specifically addressed the

issue, generally, the duty of safeguarding another’s property is one that arises from operation of

law.58 Kansas courts have held, however, that “where bailed property is damaged while in the




        57
            M. Bruenger & Co., Inc. v. Dodge City Truck Stop, Inc., 675 P.2d 864, 868 (Kan. 1984) (quoting 8 Am.
Jur. 2d, Bailments, § 2).
          58
             8 C.J.S. Bailments § 55 (duty of bailee to protect the bailed property is “independent of the contract”)
(citations omitted).



                                                       -14-
     Case 6:20-cv-01089-EFM-GEB Document 29 Filed 06/17/21 Page 15 of 15




possession of a bailee as the result of the bailee’s negligence, the bailor has a choice of remedies.”59

The bailor “may elect to affirm the contract, waive the tort, and bring [its] action in contract; or

[it] may abandon the contract and proceed against the bailee in an action in tort based upon the

bailee’s negligence.”60 Because Kansas law gives a plaintiff the option of bringing suit in contract

or tort, the Court concludes that when presented with the issue, Kansas courts would hold that the

underlying duty for a bailment claim arises by operation of law. Based on this conclusion,

Textron’s alleged duty to safeguard the aircraft and return it to LCS arises by operation of law.

Therefore, the economic loss doctrine does not bar LCS’s bailment claim.

        Because the Court concludes that LCS’s claims for negligence and bailment are not barred

by the economic loss doctrine, the Court grants LCS’s motion for partial summary judgment on

these defenses.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion For Determination of

Enforceability of a Contract Issue (Doc. 23), which the Court has converted to a motion for partial

summary judgment, is GRANTED.

        IT IS SO ORDERED.

        Dated this 17th day of June, 2021.




                                                            ERIC F. MELGREN
                                                            UNITED STATES DISTRICT JUDGE



        59
          Nolan v. Auto Transporters, 226 Kan. 176, 597, P.2d 614, 621 (1979) (citing Cont’l Ins. Co. v. Windle,
214 Kan. 468, 520 P.2d 1235, 1239 (1974)).
        60
             Id.



                                                     -15-
